Citation Nr: 1040495	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss 
of use of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from February 1970 to 
May 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that, although the Veteran requested either an RO 
hearing or a BVA hearing in his substantive appeal (VA Form 9), 
when contacted via telephone to clarify his wishes, he 
specifically withdrew his request for any hearing.  

In the decision on appeal, the RO characterized the claim as one 
for "service connection for loss of use of both feet as 
secondary to the service-connected disability of bilateral flat 
feet and right [ankle] degenerative arthritis and left ankle 
degenerative arthritis."  This is consistent with the wording 
used in the Veteran's claim.  

FINDINGS OF FACT

1.  As a result of service-connected disabilities, the function 
of the Veteran's feet regarding balance and propulsion could be 
accomplished equally well by amputation stumps with prosthetic 
appliances.

2.  The Veteran has not lost the use of either lower extremity at 
a level, or with complications, preventing natural knee action 
with prostheses in place.


CONCLUSION OF LAW

The criteria for SMC under 38 U.S.C.A. § 1114(l), but not higher, 
are met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the maximum rating available 
for loss of use of both feet, and is granting a certificate of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance, and of basic entitlement to 
necessary adaptive equipment, those claims are substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Regarding entitlement to SMC, as higher levels are available 
beyond what is granted here, the VCAA requires that VA inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

In a January 2006 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

Moreover, to the extent of any notice error, the Veteran has 
demonstrated actual knowledge of the evidence necessary, as he 
has identified and submitted medical opinions relating a loss of 
use of his feet to his service-connected disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that actual knowledge of the evidence needed to substantiate 
a claim is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified and available 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  In addition, 
the Veteran was afforded two VA examinations as to loss of use of 
his feet.  The most recent examination in February 2010 was 
adequate because it was performed by a medical professional based 
on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination of 
the Veteran.  The resulting diagnosis, opinion, and rationale 
were consistent with the examination and the record.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

The Veteran is seeking service connection for loss of use of both 
feet, due to service-connected foot and ankle disabilities. 

Service connection is in effect for bilateral pes planus, rated 
at 50 percent, degenerative joint disease of the right ankle, 
rated at 10 percent, degenerative joint disease of the left 
ankle, rated at 10 percent, tinnitus, rated at 10 percent, and 
for a hearing loss disability, tinea pedis, rhinitis, 
hemorrhoids, and esophagitis, each noncompensably rated.  The 
Veteran is also receiving a TDIU, effective February 1, 2004.

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  When a 
question arises as to which of two ratings applies under a 
particular Diagnostic Code (DC), the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

A 100 percent rating is available for loss of use of both feet 
due to service-connected disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5110.

Loss of use of a hand or a foot is determined to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with prosthesis.  
38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges of 
the toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the foot 
and toes.

A veteran who, as the result of a service-connected disability, 
has suffered the anatomical loss or loss of use of both feet 
shall receive SMC under the provisions of 38 U.S.C.A. § 1114(l).  
See 38 C.F.R. § 3.350(b).

A veteran who, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both legs at a 
level, or with complications, preventing natural knee action with 
prostheses in place shall receive SMC under the provisions of 38 
U.S.C.A. § 1114(m).  See 38 C.F.R. § 3.350(c).

A veteran who, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both legs so near 
the hip as to prevent the use of prosthetic appliances shall 
receive SMC under the provisions of 38 U.S.C.A. § 1114(n).  See 
38 C.F.R. § 3.350(d).

A veteran who, as the result of service-connected disability, has 
suffered disability under conditions which would entitle such 
veteran to two or more of the rates provided in one or more 
subsections (l) through (n) of this section, no condition being 
considered twice in the determination shall receive SMC under the 
provisions of 38 U.S.C.A. § 1114(o).  See 38 C.F.R. § 3.350(e).

In this case, there is essentially no dispute regarding whether 
the Veteran has effectively lost the use of his feet.  While some 
function is retained, the record is replete with findings that 
such retained function is quite limited, and is the functional 
equivalent of loss of use.  A January 2007 neurological addenda 
reveals that the Veteran was given bilateral ankle braces to 
offload the feet while ambulating, but has not been able to 
maintain functional ambulation with these braces.  It was noted 
that the Veteran has lost function of both feet and is "treated 
as though he's an amputee."  A July 2006 report notes complaint 
of ongoing, daily, unrelenting, burning, stabbing, dull aches in 
the feet, and up just above the ankles.  The diagnosis was 
chronic bilateral foot pain with severe pes planus, and bilateral 
ankle pain.  It was noted that the Veteran has lost the use of 
his feet to drive a car due to his LE pain from arthritis and pes 
planus.  

The Veteran was afforded a VA contract examination in February 
2010.  That examiner specifically acknowledged a loss of use of 
both feet, and noted that the Veteran "basically became 
wheelchair bound."  He noted that the Veteran has had many 
different types of footwear, including AFO hinged braces, but 
that these seem to provide no relief on his chronic ankle and 
foot pain.  It was also noted that he has maximized his other 
medical treatments, but with no relief of foot pain.  The 
examiner concluded that severe pain made him unable to put weight 
on both ankles and feet, and he has lost use of both lower 
extremities.

The matter that remains in dispute is whether such loss of use is 
entirely or primarily the result of service-connected disability.  
The RO has concluded that it is not, but is in part due to 
nonservice-connected neuropathy.  The Board concludes that, while 
neuropathy clearly plays a role in the Veteran's overall level of 
disability, the extent of that role cannot be determined through 
medical evidence, and therefore, the loss of use must be 
considered service-connected.  

When asked to address this matter, it was the opinion of the 
February 2010 examiner that the loss of use of both feet is most 
likely a result of his severe chronic bilateral feet and ankle 
pain and severe primary neuropathy.  However, he stated that he 
could not determine which condition caused the predominant 
disability.  

As to whether the peripheral neuropathy is related to or caused 
by service-connected bilateral flat feet, the examiner concluded 
that it was not.  However, the examiner clearly found that the 
combined effect of the service-connected disabilities and the 
nonservice-connected neuropathy resulted in loss of use of both 
feet.  Although the Board may compensate the Veteran only for 
service-connected disability, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, not 
only does the evidence not provide such differentiation, the 
examiner concluded that such differentiation could not be 
determined.  As such, it would be pure speculation for the Board 
to reach a conclusion that the service-connected disabilities do 
not result in loss of use of the feet.  Indeed, the Board is 
precluded from attributing any specific portion of the loss of 
use to the nonservice-connected neuropathy.  

Moreover, none of the other evidence provides an adequate medical 
basis for attributing any quantifiable portion of loss of use to 
nonservice-connected disability, or for that matter, for 
distinguishing the neuropathy as a separate disability.  In 
particular, the Veteran's nonservice-connected neuropathy has 
repeatedly been described as idiopathic, or of unknown etiology.  
A February 2008 neurology consultation includes a diagnosis of 
primarily axonal neuropathy (etiology unknown).  A January 2007 
neurological addenda also describes the peripheral neuropathy as 
being of unknown etiology.  

In most cases, the Veteran's service-connected arthritis and pes 
planus have been discussed in concert with the neuropathy, but 
without distinguishing which is responsible for the Veteran's 
overall functional impairment.  A March 2008 pain service 
consultation notes that the Veteran is unable to stand or walk 
due to debilitating pain in his lower extremities.  The diagnosis 
was chronic pain with neuropathic characteristics.  A February 
2008 neurology consultation notes a diagnosis of an approximately 
30-year history of progressive foot and ankle pain with evidence 
of primarily axonal neuropathy.  It was noted that his primary 
disability is related to his pain, but the pain was not 
specifically attributed to any particular disorder.  A January 
2007 neurological addenda reveals that the Veteran's foot and 
ankle pain is due to a combination of mechanical and neurological 
problems, most notably the severe peripheral neuropathy.  

As the Board has determined that the Veteran has lost the use of 
both feet due to service-connected disability, he is entitled to 
SMC at the level prescribed in 38 U.S.C.A. § 1114(l). 

However, the Veteran is not entitled to SMC under the provisions 
of 38 U.S.C.A. § 1114 (m), or (n).  The Veteran does not contend, 
and the record does not reflect, loss of use of both legs at a 
level, or with complications, preventing natural knee action with 
prostheses in place.  The Veteran is not service-connected for a 
knee disability, and neither his statements nor the medical 
evidence suggests that the effect of his service-connected 
disabilities prevents natural knee action.  Similarly, the 
Veteran does not contend, and the record does not reflect the 
anatomical loss or loss of use of both legs so near the hip as to 
prevent the use of prosthetic appliances, in accordance with 38 
U.S.C.A. § 1114(n).  See 38 C.F.R. § 3.350(d).

Finally, the Board notes that the Veteran is not entitled to SMC 
under 38 U.S.C.A. § 1114(o) as he is not entitled to two or more 
of the rates provided in one or more subsections (l) through (n) 
of 38 U.S.C.A. § 1114, with no condition being considered twice 
in the determination.  

As the Board finds that the Veteran has lost the use of his feet 
as the result of his service-connected disabilities, but not the 
use of his lower extremities so as to prevent natural knee action 
with prostheses in place, the Veteran is entitled to SMC under 
the provisions of 38 U.S.C.A. § 1114(l).



ORDER

Special monthly compensation based on loss of use of the feet the 
rate specified under 38 U.S.C.A. § 1114(l), but not higher, is 
granted, subject to the criteria governing the award of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


